Preparation of the European Council (11-12 December 2008) (debate)
The next items are the statements by the Council and the Commission on the preparations for the European Council on 11 and 12 December 2008.
Mr President, President of the Commission, honourable Members, first of all Mr President, I should like to add my condolences, feelings and solidarity to yours for the victims of these barbaric acts in Mumbai, for the Indian people, who were also victims of these tragedies.
I should also like to say that, having welcomed Mr Guardans when he arrived at Roissy Airport, at European level, we must all learn lessons from our cooperation between the various consulates, and I echo your words Mr President; we must definitely improve coordination in this area at European level, even before a single diplomatic service is established.
I should finally like to add my words of condolence for the Spanish victim and confirm our solidarity on behalf of the Council, with our Spanish friends and the Spanish authorities.
Mr President, President of the Commission, honourable Members, the forthcoming European Council on 11 and 12 December - my apologies, I did not mention the Vice-President of the European Commission, Mrs Wallström - is extremely important. They have a very full agenda: the future of the Treaty of Lisbon, Europe's response to the international economic and financial situation, the battle against climate change and the energy package are all due to be discussed.
With regard to the Treaty of Lisbon, we are in contact with the Commission, with our Irish friends. Transpartisan work has been carried out in Ireland over the last few days, at which you were present, Mr President, representing the European Parliament. You were also questioned by the Irish Parliament on this issue. I believe that the work of this group is leading to three outcomes.
The first is that the Irish Members of Parliament believe that Ireland risks being marginalised to a certain extent in the European Union, and will subsequently suffer in the short and medium term.
The second element is that the full and complete participation of Ireland in the European Union still remains, in their opinion, completely desirable.
Finally, the third element, which is that a solution must be proposed by Ireland so that it can remain at the heart of the European project, while providing a response to the concerns expressed at the time of the referendum on 12 June.
As you know, the Irish Government has not yet formally adopted a position to indicate whether or not it approves these recommendations and whether or not it wishes to implement them, or by what method. We have been in contact, and between now and the end of the week there will be further contact with the Presidency of the Council, between Prime Minister Cohen, and President Sarkozy.
You will understand that I cannot speak on behalf of the Irish authorities. However, as far as the Presidency of the Council is concerned, we are very keen to help our Irish friends, to understand their possible requests in the various areas, to see what legal guarantees they need, while of course respecting and considering the fact that twenty five Parliaments have already ratified this treaty, that we are expecting a twenty-sixth ratification at the start of 2009, and that we wish to provide a clear and positive signal with regard to the actual entry into force of the Treaty of Lisbon. This is the entire thrust of the road map that we will propose, and which we will be discussing at this European Council.
With regard to the economic and financial situation, we have already held numerous debates in this Chamber. I would therefore like to reiterate the main issues, since Europe is being severely hit by the economic slowdown. Confronted with an exceptional situation, we have to show that we are able to respond. We have to demonstrate unity, the same decision-making capacity we exhibited last October when a coordinated response had to be found to the risk of the entire financial sector collapsing. It is in this spirit that the Presidency will lead the work of the Council on 11 and 12 December.
The President of the Commission, Mr Barroso, will express this better than I can, the Commission adopted proposals for a European recovery plan on 26 November; these were examined at Monday's 'Competitiveness' Council and at the Council of Economic and Finance Ministers. This constitutes a coordinated European response to the economic crisis which makes use of the Community instruments available and allows Member States to take the measures most suitable for their situations in close coordination with one another and respecting certain principles.
I should like to say that the Commission's proposals are a move in the right direction as far as the Presidency of the Council is concerned. We must try to release marginal funds from the Community budget, wherever they are available, with regard to the European Social Fund, the Globalisation Adjustment Fund, and the Structural Funds. We must also make use, as proposed by the Commission, of more funds from the European Investment Bank and we are counting on your Parliament to fully participate in the mobilisation of the Community institutions in response to the crisis.
It is chiefly the responsibility of Member States to deploy every means possible to support economic activity over the coming year, taking account of the forecasts produced by the Commission as well as by other institutions. The Commission proposes a joint effort between what can be done at Community level and what is done in Member States, of up to EUR 200 billion, that is to say 1.5% of Community GDP. I know that there is some apprehension with regard to these figures. It seems to us, as the Presidency, that the effort proposed by the Commission responds to the problems that we must confront and the necessary stimulus.
We are well aware that the Community authorities cannot guarantee everything since their instruments are limited, particularly in terms of the budget, particularly with regard to allocations and that not everything can be done at Community level. The authorities, however, must guarantee that national recovery actions are consistent and coordinated so that the greatest overall effect for economic recovery to the benefit of the Union is achieved.
Along with the Commission, we believe that we need targeted sectorial and transitional support measures. These measures must be compatible with the Union's long-term priorities and the Lisbon Strategy, and they must be rapidly implemented. We believe that a priority action must target the European industrial base, particularly the 'backbone' industries such as the automotive sector which, as you know, is very seriously affected by the economic slowdown. In association with the European Investment Bank, Member States ought to be allowed to provide support to their manufacturers in order to support efforts to develop new technologies, particularly clean cars.
We must also, as highlighted at the 'Competitiveness' Council, obtain more room for manoeuvre in order to support small and medium-sized enterprises which are particularly adversely affected by this crisis, and in particular, are currently threatened with credit restrictions, bearing in mind the continuing state of the European financial sector. We are determined to obtain the most ambitious possible overall plan at this Council at its forthcoming meetings on 11 and 12 December.
With regard to the climate and energy package, Mr President, we will be holding a debate tomorrow in this Chamber. On behalf of the Council, I should like to thank Parliament once again for its extremely constructive attitude in the dialogue that we have had on the energy and climate package. Our aim is and will continue to be a first reading agreement between now and the end of the month. This is not a vanity project for the French Presidency, nor is it a question of finding out whether it will be one more feather in the cap of the Presidency. That is not the issue. The issue is that Europe, I repeat, must be ready to meet international timescales, bearing in mind the 2009 timetable, and must be ready to take the desired initiatives in Poznań, at the conference which has just opened, and in Copenhagen next November.
Your rapporteurs are very aware of this. There have been a large number of substantial exchanges between your Chamber and Jean-Louis Borloo in order to successfully complete this negotiation. What we wish, the aim of the Presidency is clear: there are targets and there is consistency in the package proposed by the Commission. These targets and this consistency must be protected. We must not deviate from the initial reasoning proposed by the European Commission.
We must incorporate two components: the first comprises being sufficiently flexible towards those countries that, bearing in mind their geographical situation and economic development, have to make efforts in the area of greenhouse gas emission reductions, and I am thinking in particular about our Central and Eastern European friends; the second component comprises finding, bearing in mind the economic crisis, the necessary flexibility for the industrial sectors that are most severely affected by these energy consumption problems. These are the lines along which we are working very closely with the Commission and with other Member States, and we must all be united so that concrete results can be achieved and this package adopted between now and the end of the year.
So, Mr President, Mr Barroso, honourable Members, this is a crucial Council. Europe is now at a crossroads in several areas, namely, the institutional, economic and energy areas. This will be a difficult Council. It must be able to deal with the situation in the European Union. This is why in the Council, Commission and Parliament, we must do absolutely everything within our power to reach these various goals successfully. We are of course aware, however, of the difficulty of our task.
President of the Commission. - (FR). Mr President, Mr Jouyet, honourable Members, firstly may I concur with you Mr Pöttering in everything that you have said relating to the tragedy in Mumbai, and also say that I share your sentiments relating to the need for the spirit of solidarity in Europe, and the spirit of what must be real European citizenship to be put into practice.
I think that we will all be able to learn lessons from these events and demonstrate the reality of the fine ideas of European citizenship and solidarity.
Over the last few months, Mr President, honourable Members, the European Union has indeed been faced with a series of major challenges: a conflict in Georgia, an unprecedented financial crisis and an unexpected recession.
The European Union has so far correctly assessed these extraordinary events and has, I am absolutely convinced, performed creditably. Thanks to the shared commitment and close cooperation of our three institutions and, I must add, the energy and skill of the French Presidency, the usefulness and relevance of the European dimension has been made clear. We have shown Europeans in particular and the world in general that the European Union was up to the task: able to provide a swift and coordinated response and ready to work hand in hand with its partners on the world stage.
But let us be absolutely clear and honest with each other: the key work still needs to be carried out over the coming weeks. Because we are facing a large number of challenges, in particular, three major challenges, which can only be met if the three major European institutions - Parliament, the Council and the Commission - continue to collaborate, with each one fulfilling its role in the pursuit of our common aims: first of all to take decisive measures, which must be immediately implemented, to put Europe on the path to economic recovery, to provide a response to the crisis in the real economy; secondly, to demonstrate that Europe is equipping itself with the resources to become the world's leading low-carbon economy and that we can keep our position as world leader in the battle against climate change; and thirdly, to draw up a road map for the implementation of the Treaty of Lisbon.
I am sure there are lots of other areas I could mention, in particular in the field of external relations, where I should like to say that we in the Commission are today proud to have approved a communiqué which sets out the considerably ambitious aims for a real Eastern Partnership policy but, as time is short, I am now going to concentrate on those three challenges which I see as the greatest challenges for the European Council in December.
First of all, let us look at the European plan for economic recovery. During the debates which took place prior to the European Council in October this year; problems were having a knock-on effect and the financial crisis was already spreading to the real economy.
A week later, in a communiqué we approved, the Commission proposed an EU-level policy framework for action. We said that we needed an economic response to the financial crisis and that this must be made in a coordinated fashion. A consensus was broadly reached for this policy framework, being approved at the last informal European Council and by Parliament at its part-session last month. But this policy framework also fed into the global strategy defined at the G20 summit, where it was used as a basis for discussion. Finally, the approach recommended by this reference framework policy was adopted by Member States when defining their own courses of action.
As well as providing detailed implementation methods, the European plan for economic recovery, as presented by myself last week, elevated this coordination to a new level of ambition.
I wish to pay tribute to the boost given by Parliament to the recovery plan, in the form of its parliamentary committee and plenary part-session debates, and in particular, the debate I had with the Conference of Presidents, and I should like to thank the President of Parliament and the chairmen of the various groups for their contributions, which made this debate possible. The implementation of this plan must enjoy the same sustained dialogue as its preparation.
By proposing to inject EUR 200 billion to kick-start our economy, our recovery plan, which comprises ten detailed priorities, shows a degree of common action that is unprecedented at European level. The challenge was enormous, as was the risk of failure, since an ambitious plan on the same scale as the need had to be defined. The plan is not based on the smallest common denominator but nor does it ignore the widely varying budgetary and economic positions of the various Member States, even though all Member States are part of a common market and the majority of them have a common currency. We therefore have to confess that it is no easy task, that it is really quite difficult to find, from an intellectual and also obviously from a political point of view, an economic response for 27 countries with such different starting points.
This is why we have not defined a one-size-fits-all plan, but a coordinated plan, based on the instruments already at our disposal in Europe, the Stability and Growth Pact and the Lisbon Strategy for Growth and Jobs, but by defining the common aims to be pursued in a coordinated fashion for economic recovery.
This plan must now be translated into reality. The concept of coordination must not simply prevail at the time of agreement but also during implementation, since the price of inaction is unacceptable. We ourselves can testify to this: job losses are occurring daily. We cannot wait for the recession to get worse and degenerate into a serious depression.
I think that we can all see a change of attitude even if this change of attitude has not yet fully been translated into concrete decisions. Everybody is very well aware that we are not dealing with an ordinary fall off in economic activity. We are in a completely different situation, which is not an ordinary drop in economic activity; we are, I repeat, experiencing exceptional circumstances and that now is the time to act.
Each institution must fulfil its responsibilities. The Commission has done so by presenting this plan and will continue to do so to ensure its implementation. I am counting on the vigilance of Parliament to remind each institution of its commitment. This recovery plan offers the necessary policy framework for decisive and ambitious action. I believe that it is at the same time both ambitious and realistic; putting forward ambitious proposals that have no chance of being approved is pointless. At the same time, however, we must retain this ambition.
This plan shows that the basic principles established by the Stability and Growth Pact and the Lisbon Strategy have rendered us capable of providing a real European solution.
This is a great opportunity which must be seized by Europe. I believe that this is a real test for Europe. Not merely a test of its economic response, which is demanding enough, but also of the very idea of Europe. What is our idea of Europe? Do we or do we not want to have European responses to European and to global economic problems?
United in action, Europe can demonstrate that it is capable of: providing the necessary coordination so that each can deploy all its forces in the battle; offering, on a customised scale, the required budgetary stimulus to guarantee a real impact, while ensuring the medium- and long-term viability of public expenditure levels; ensuring intelligent use of short-term tools for boosting long-term competitiveness by killing two birds with one stone: the stimulus must limit the impact of the crisis on households, workers and businesses in the short-term, while simultaneously easing the transition towards a less energy-intensive economy, while supporting reforms for European competitiveness, in the medium- and long-term; ensuring all our actions are imbued with the key imperatives of solidarity and social justice, which must primarily be focussed on the most vulnerable in this time of crisis.
We have therefore set out three clear priorities, three foundation stones for the strategy which has the needs of the most vulnerable sectors of society as its underlying across-the-board priority.
This is not the time for restricting actions to the national level. Let us be absolutely clear about this. This is the message that I would like to send to the European Council and I know that I can count on Parliament to echo my message. Only a European-level solution will have the necessary scope to make a difference, to everybody's benefit.
Parliament's support is essential. I would therefore like to ask you to examine new proposals, speed up procedures and adjust the European budgetary framework. Here too, we must be clear. I think that it would be completely contradictory if we now were to ask Member States to make an additional effort as regards their budgets, budget boosts, while we at European level, were unable to use all the appropriations at our disposal in the Community Budget.
The Commission has therefore, I believe, produced a good proposal, saying that all unspent appropriations should be used to support certain programmes and launch certain European actions, whether for interconnections, innovation, climate-friendly energies or for an economic recovery policy that is also full of potential in the medium term. I believe this is the very least that should be done.
But above all, I invite you to explain to our fellow citizens how the European Union is providing protection, not by taking action on behalf of States, but quite the reverse, by increasing the effectiveness of the actions taken by States, combining our efforts to stimulate demand and restore confidence for the benefit of all our citizens.
The second point on the European Council agenda is climate change. I know how much time and attention this Parliament has devoted to the climate change energy package. You have shown how this is truly one of the major political, economic and 'civilisational' projects of our time. When we look back at what will be an historic decision, your support for the objective and your input into how it should be reached will prove to have been invaluable.
It is now almost a year since the Commission made its proposals. In that time we have seen a major economic downturn. We have heard understandable concerns from industry at a time of intense pressure.
But the commitment to the core goal has not wavered: to meet the 20/20/20 targets by 2020; to show the way for a global agreement at Copenhagen next year; and to prove that we are serious and we mean business when discussing these issues.
Of course there is much to be done before the Council and Parliament reach a final agreement. This is how it should be. These are critical decisions impacting on the life of every European. They deserve to be taken seriously. We must get it right.
The European Council next week will be key to reaching agreement between the Heads of State and Government of the 27. But while agreement amongst the 27 is a necessary condition for a deal, it is not in itself sufficient. Believe me, nobody knows better than the Commission the crucial role Parliament plays as a co-legislator. You have proven time and again that your input is indispensable, not only for the democratic legitimacy of European legislation, but also for its effectiveness.
Your work is critical in building a broad cross-party, cross-national consensus on essential pieces of legislation. We will need you to play this role on the climate and energy package too. A lot has already been achieved in recent trialogues. I am confident we can travel the rest of the way together as well. I really believe we can and should reach a deal at the European Council - and I welcome the efforts of the very hardworking French Presidency of the Council, with which the Commission is actively cooperating. This is why, right after the European Council, I propose to take up its outcome in trialogues with the European Parliament in order to iron out remaining differences and translate political agreement into legal texts.
I am confident that we will be able to conclude work in good time and show that climate action, energy security and economic growth can and must be pursued in a mutually supportive way. This is the best message we can send ahead of the European elections, but also ahead of the coming into office of the next United States President, and in view of Copenhagen. I give my commitment that the European Commission will work tirelessly with you to make this possible.
Finally, there will doubtless be some who would argue that, in the current situation, discussing the Treaty of Lisbon is a distraction. They would be wrong. The European Union today is proving itself more essential than ever in terms of promoting the economic and social well-being of its citizens. Giving it the tools to do this task more efficiently, more democratically, is not a distraction. It is an imperative. The crises we have been experiencing have all underlined this need.
I believe that the European Union has shown a lot of maturity in responding to the 'no' vote in Ireland, by respecting the outcome, and by giving the Irish authorities the time to digest and analyse, time to work out how to address this situation.
Above all, Europe has shown its determination to keep working towards the prize of the new Treaty. Member States have continued to ratify. The Commission, like this Parliament, has continued to put the case for the Treaty. And we have worked together with Ireland - not against it - to find the right way forward.
There remains an urgency to see the Treaty in force. There remains a need to respect the decisions of the 25 national parliaments which have ratified. And the overriding goal of the European Council must be to set out a credible way forward which will allow Ireland to ratify as well. By the end of next week, we need to have a road-map that leads us out of this impasse.
2008 will go down in the history books as a year when the European Union faced some of its most difficult tests. But also, I believe, when it showed itself determined enough, decisive enough, and bold enough to meet the challenge. Let us use the next few weeks to leave a legacy of a stronger, more ambitious European Union for the future.
(Applause)
on behalf of the PPE-DE Group. - (FR) Mr President, Mr Jouyet, President of the Commission, ladies and gentlemen, the European Council next week will mainly be examining the response to the current economic crisis, and I should first like to pay tribute to the work of the European Commission. Since the start of the financial crisis, it has presented a large number of documents aimed at reforming the global financial architecture. The recovery plan presented last week, which we welcome, is in addition to all these measures and represents a suitable tool for responding to our current difficulties.
Like the Commission, we think that recovery plans must be implemented as quickly as possible, and like the Commission, we think that the coordination of these recovery measures is the key to success. The economy and social cohesion in our countries constitute a fundamental priority. Moreover, in order to solve our problems in the long term, we have to demonstrate both determination and an attitude of responsibility. The Commission's proposals, aimed at bringing together all the political levers available at European and national levels to combat this crisis represents an excellent approach.
Our priority must be to do everything we can to prevent a downward spiral into recession. We must restore consumer confidence because only that can rapidly alter the situation. I am very sad that some political groups do not share this approach and intend to exploit the crisis and try to gain political advantage. The aim of the centre-right, our aim, is not to spout slogans but to restore stability, growth and jobs, full stop.
Our aim is also to show Europeans what must be defended at all costs: our model of the social market economy, which is the envy of the world and for which we must fight, because it alone can ensure and guarantee our social cohesion. If I were a capitalist, everybody would know it!
Faced with a crisis which demands urgent, realistic and pragmatic measures, some people prefer to accuse the opposition in order to hide their own sins. We are very well aware of the seriousness of this crisis but we also are aware of our duty to take action on the basis of our values and our pragmatic ways of doing things, to find the correct balance between the short and long term.
The measures that have become necessary as a result of our current problems must not jeopardise our future. This is why we support the Commission's approach, which places its action within the framework of the Lisbon Strategy for Growth and Jobs. Indeed, this strategy is the best guarantee of preserving our social model; any other strategy would be irresponsible. However, adopting the recovery measures does not mean Member States can renege on the structural reforms essential for the adjustment of their economies.
Ladies and gentlemen, the European Council will also be largely devoted to the climate and energy package, which the French Presidency has quite rightly made one of its key priorities. Negotiations are still continuing on the majority of the documents in the package and I call on all those involved in the negotiations to do everything in their power to reach a satisfactory agreement.
Global warming is a reality that neither the financial crisis nor the current economic crisis has changed. The European Union must show the way to its world partners by adopting a responsible political attitude appropriate for the current situation. Its battle against climate change must continue, however.
The fact that progress has been made on one of the documents in the climate and energy package is a very positive sign, and evidence that there is a real desire to move forward on these texts, which I welcome. I pay tribute to the determination of the French Presidency, which has spared no effort in reaching an agreement. I should also like to express my wish that our Irish friends propose a road map to the European Council that is at once realistic and ambitious and provides a timetable for ending the institutional impasse.
This crisis is showing us once more: Europe must be capable of making decisions more effectively and more democratically. Finally, I should like to thank the Commission for the Eastern Partnership project, which it is going to propose to the Council.
If I were now to say that you are always exemplary, it might be construed as bias.
on behalf of the PSE Group. - Mr President, we now have 17 million unemployed in Europe. Unless we do something, we will have 21 million unemployed in Europe within a year, and 25 million unemployed at the beginning of 2010.
On 14 November, this Group said that we need to have a clear goal, and the Socialist and Social Democrat Party said the same at the weekend. Our goal must be not to allow the employment level to go down. Our financial stimulus will be defined by this clear goal of keeping people in work. We will lose jobs but we will create new ones to keep people in work. What I find missing here in the Commission's programme is not direction, but ambition and true coordination.
I know it is difficult. Please do not say that simply combining efforts - which is what governments always have done - is coordination, because it is not. I share your ambition of coordination, but let us join forces - this Parliament and you and the Council President - to ask the governments for once to understand how much added value you can get by doing things in a coordinated way. You and I know that you will get double the effect in your Member States.
My second point is this. If you do that, please could you, and the President of the Council, put this question to your colleagues, the Heads of State and Government in the Council: if we want to ensure the employment level, how much do we need? I have done the macro-economic calculations, which show that we need to invest - as the Spanish Government did - one percent of GDP, not only next year, but also in 2010 and in 2011. Otherwise we will not keep to this level.
So how do we do this? I would propose the following: that you, Commission President, make a list of priorities defined by our smart green growth strategy and the Lisbon goals, where the 27 Member States say that they agree with you and with the Council on this list. Then show Germany, France, Italy - all of us - how much added value we are gaining by doing things together. Then draw up a time schedule saying, for example: if you make your decisions before Christmas, we will meet again in February, before the spring, to evaluate what the effects have been. We will then be ready in the spring to make the second package and in the autumn to make the third package as part of a long-term strategy of ensuring our goals.
I am not saying that it will be easy. I am saying that I share your ambition but I am not seeing the goals being put into practice. Let us join forces and do it.
on behalf of the ALDE Group. - Mr President, last time we met we praised the Council's speedy response to the financial crisis. But for this European Council, speed seems no longer to be of the essence. Well, it should be. The challenges facing our Union are real. The recession is smothering businesses and climate change grows ever more stark.
We need the Council and the Commission to acknowledge what Martin Luther King called 'the fierce urgency of now'. Yesterday, our finance ministers failed to grasp the urgency of the recovery plan. The stimulus impulse is changing from sugar to treacle. The Presidency should tell us which Member States were against. We have got to stay within the Stability and Growth Pact, maintain competition and state aid rules and meet the challenge of the Lisbon Agenda, but we have got to act fast.
The Council will, of course, search for a legally binding framework to cut carbon emissions. There has been progress: cap and trade, not regulation and burden, derogations for small-scale emitters, sensitivity to individual states' circumstances and a sliding scale for carbon auctioning - all these are reasonable. What would not be reasonable is any attempt by any Member State to shoot down a long-term plan for short-term self interest. If we do not tackle climate change now, the bill will balloon. Last week's deal on CO2 from cars shows how easy it is to take the path of least resistance, to let vested interests get ahead of global interests. There will be costs in a climate-change deal, but there are opportunities too. Europe can lead the world in green innovation. The prizes go to the bold and Europe must have the courage of its convictions.
Last week, the Irish published a thoughtful report on options for the Treaty of Lisbon. Now the Taoiseach must come forward with a concrete plan and a clear time frame for moving forward, because Europe's citizens want an effective European Union. You will never convince anyone to have more confidence in our Union if it does not work. And we saw last week an example of the Union not working. Members of this House who escaped last week's bombings in Mumbai were met by an EU consul who told them he would help only citizens from his own country. Nothing shows more the urgent need for coordinated EU consular protection.
Our Union must protect all its citizens in their time of need. The Commission President has said 'we sink or swim together'. Well, some may prefer to tread water, but Europe has done that before and it does not work. We need action now from the European Council.
on behalf of the Verts/ALE Group. - (DE) Mr President, ladies and gentlemen, One week before the delegation from the European Parliament leaves for Poznań, it should be assessed whether what the Commission now keeps repeating is really true, namely that the reaction to the crisis of the real economy and to the crisis in the financial markets is linked to an ambitious climate protection strategy. Once again I maintain at this point that everything which the Commission has said to date in this regard is disproved in the current negotiations of the trialogue on the climate package. The signal given by the car deal at the beginning of the week is: Europe has indeed promised ambitious climate protection and to save the world. Europe wants to change everything, but not its cars. I think that we have given an extremely poor signal.
Let us continue with emissions trading. We know that emissions trading is the most important instrument of European climate protection policy, that bidding is the be-all and end-all of operation. Now an exception is even to be negotiated for the energy industry and energy-intensive industry is to be excluded for almost the whole of the next decade. I think that is a very poor announcement, only one week before we go to Poznań. At least half of the ambitious efforts to reduce CO2 should be made in developing countries, not in Europe itself. However, we do not want to fund these measures in developing countries either.
Mr Barroso, I should like to earnestly request that you at last formulate the new green deal about which Mr Dimas always also speaks so much. I should also like to say to you that I believe that acceptance by the citizens of the European Union would be much greater and would increase if mistakes which were made in the old economic strategies of the European Commission, mistakes with regard to the financial markets as well, were to be assessed, if you were to acknowledge your incorrect estimates of a year ago.
Then perhaps people would believe the new start, then greater approval for the Treaty of Lisbon could be counted on as well. At this point, as I did two weeks ago in Strasbourg, I would really beg you to be honest in the matter. Is there a new green deal or do you indeed wish to pursue the strategies of the last decade?
on behalf of the UEN Group. - Mr President, I would like to thank the President-in-Office, Mr Jouyet, and the President of the Commission for their presentations here today.
I would like to speak very briefly on the issue of the economic recovery plan because that, in a lot of ways, is what concerns the citizens and the people most with regard to how we are going to react and respond to the unprecedented global issues which have befallen us over the last number of months. I welcome the Commission's recovery plan and proposal. It does dovetail and fit nicely into what the Member States are already doing and, indeed, what the Member States agreed to do under a coordinated plan under the French Presidency.
It is quite unique - and quite ironic in one sense - that it took this crisis to bring the British Government into the club to see how we can cooperate and coordinate together, despite the many years of striving to stay outside and to chart their own individual course.
What this issue brings about more than anything else is a recognition that, yes, we have independence, yes, we can do things individually but, when we act collectively, when we come together and bring the great brains, innovation, talent and energy of the 27 Member States together, then you can truly change the world with that individual collective effort. I congratulate Commission President Barroso and the President of the Council for allowing us to mature in 2008 as a European Union, to respond as adults to what were severe crises and criticisms with regard to Europe's ability to react.
That brings me on to the second point that we will discuss in the Council, the issue of the Treaty of Lisbon. Obviously there are huge concerns amongst many people with regard to how we are going to resolve the issues that are left over because of the failure to ratify Lisbon in every Member State. I am quite confident that the Irish Government will come forward with a plan of how things should happen. That plan will call on other Member States to do certain things as well. It is not just the Irish on their own who have to deal with this problem. Every Member State - again acting collectively - has to deal with this problem.
I would encourage all Members to look at the report that the Special Committee in the Oireachtas, the national Parliament in Ireland, brought forward. It is notable that the only people who objected to that report were the same people who objected to the Treaty of Lisbon and every other treaty before that. These are the same shadowy figures who like to hide in the darkness and claim there is a better way, but never say what that better way is; the very same people who never put forward what is best for Irish interests and European interests, but merely something for a small political gain for themselves. The reality is that collectively we can achieve greater and better things but also that this requires compromise, understanding and tolerance of the differing viewpoints that will be coming forward.
on behalf of the GUE/NGL Group. - Madam President, EU leaders will meet in Brussels next week and, if the Taoiseach Brian Cowan proposes that Irish support for the Treaty of Lisbon can be secured by agreeing political declarations, or making soothing noises on a selection of issues, he is being deeply misleading. The Taoiseach has sought to distract attention from the profound dissatisfaction which the people, not only in Ireland but much more broadly, feel with the direction the EU is heading. Opinion polls in Ireland, and indeed the government's own research into the 'no' vote, have outlined people's concerns over workers' rights, public services, militarisation and democracy, and these concerns are shared by millions of workers and families across the Union.
The economic crisis which faces us demonstrates that now more than ever public services and workers' rights need to be protected from unfettered and unregulated market forces. As governments grapple with the crisis, it becomes increasingly clear that the Treaty of Lisbon is obsolete. Governments have rediscovered the need for state intervention in the public interest, the need for flexibility and discretion in responding to their people's needs, and they have learnt a costly lesson. They have learned that the market is not king. It cannot provide all of the solutions, and yet Lisbon seeks the coronation of this failed free-market approach that has brought such havoc in its wake.
We need a new direction and the truth is that the Treaty of Lisbon does not provide it. The Irish Government has failed to bring the debate to other governments; it has failed to seek a better deal, not just for Ireland, but for the whole Union. The Irish Government should learn a lesson from its people; it should learn to lead. And it must lead the way. But all EU leaders bear a responsibility to address, to really address the people's concerns.
Cynical political manoeuvres and empty rhetoric will not win Irish support for Lisbon, will not address the serious flaws in the Treaty of Lisbon, but above all will not provide the new paths that the EU needs. Leaders have a choice. They can lead from the hearts and spirits of their peoples, or they can make decisions that are in the interests of the lobbyists and the bureaucrats. To the EU leaders I say: make the right choice; listen to Ireland and hear in its voice the echo of France and the Netherlands, the demand for reform, for renewal, the demand for change.
on behalf of the IND/DEM Group. - (DA) Madam President, a picture is beginning to emerge of how a putrid compromise is to be reached with Ireland to get it to accept the Treaty of Lisbon. I have seen everything here in this House from manipulation to barely concealed threats along the lines of 'Just who do you think will lose a Commissioner, given that we have to implement what it says in the Treaty of Nice about there being fewer Commissioners than Member States? I have heard talk from prominent opinion formers of throwing Ireland out of the Union, including, even, from a newspaper editor in my own country. It was decided at the Conference of the Presidents not to submit the decision about Ireland and the Treaty of Lisbon reached in the Committee on Constitutional Affairs to a debate and a vote in plenary. Nonetheless, the committee concluded in its meeting on Monday that that very decision would form the basis of the President's, and thus Parliament's, official position. Parliament, however, cannot have a common position on this issue.
When the vote about this decision took place, there were 16 in favour and 6 against. This, especially given the failure to hold a debate in the Chamber, is a very slender basis on which to produce a common position. It is outrageous for democracy to be seen to be brushed aside in this House, the same House in which we are so fond of waving our fingers in the air whilst moralising about countries without democracy and in which we honour those who champion democracy with what we dare to call the Sakharov Prize. The way forward for a democratic Europe is not putrid compromises, paltry promises and immoral threats. The way forward is a fair and open debate.
In the few Member States where the establishment has dared to hear what the people think, the answer has been a clear rejection of both the Constitution and the Treaty - a 'no' vote in France, in the Netherlands and in Ireland. What more is needed before Parliament wakes up and sees that we are completely out of touch with our electorates? Where are all the cockerels that puff themselves up and threaten the Irish and the Czechs? Do they not dare meet the voters and allow them to be the judges of this vision for Europe?
Madam President, whereas the total focus of this summit should be on the economic crisis afflicting us all, sadly much time will be devoted to how to subjugate the democratically expressed will of the Irish electorate.
The disrespect for the lawfully expressed opinion of a small country on the Treaty of Lisbon is palpable. No one would dare try such a juggernaut, Mugabe approach with a large country. But the voters of the Republic of Ireland are fair game to be pushed around by the European elite, to whom their precious Lisbon project is more important than the democracy of a nation state. It is such arrogance, such intent on browbeating those who thwart their design which has brought the EU to such disconnection with its people. This whole unseemly saga has more of the politics of the bully boy about it than of democracy.
President-in-Office of the Council. - (FR) Madam President, President of the Commission, Group Chairmen, honourable Members, firstly, I refer to what Mr Daul said and like him I wish to pay tribute to the work which has been done by the Commission, particularly with regard to the strengthening of financial architecture: in fact, there are now four major directives, which were able to be tabled by the Commission and approved by the Council of Economic and Finance Ministers within a very short period of time since September.
Joseph Daul was absolutely right to highlight this work and also quite right to highlight the need to restore confidence and provide a show of confidence by our attitude. This confidence will be found, as several honourable Members have indicated, in unity and coordination.
I should like to reassure Mr Daul, I know him well, and I know that he is much closer to the values of the social market economy and is not in any way an unbridled capitalist. I wish to reassure everybody, the briefest of contact with him would confirm this. Therefore, I should like to thank him on this count and also say that we have indeed initiated the institutional road map and that I have seen the concerns he expressed and the concerns of his group in this area.
I should also like to say to Mr Rasmussen that the aim as regards employment levels of course is at the heart of the French Presidency's concerns, that what he said and which has also been highlighted by other honourable Members, that is to say, that we are aware that with greater coordination we will double or even more than double the added value that we can bring and that with regard to the method, in other words, the launching of specific projects, practical goals and a time frame, we are in agreement with Mr Rasmussen's comments.
I should also like to assure Mr Graham Watson who has an extremely pragmatic and punctilious turn of mind; Mr Watson quite rightly highlighted the fact that we still need to act quickly. I do not think that I need to say it again to the President-in-Office of the Council, but I shall ask him to act even more quickly. I do not really think that he has forgotten the need for this rapid action. I should like to reassure Mr Watson that the urgency has not disappeared, we are fully aware of it, similarly, as you said, we must not, particularly as regards the battle against climate change, and also Mrs Doyle who is in the Chamber, sacrifice what are long-term demands, as also highlighted by Mrs Harms, in favour of short-term interests, nor must we give in to the self-centeredness expressed by some instead of showing our solidarity, namely for our Central and Eastern European friends, in particular, Poland, the Baltic States and other States, and this issue will also be discussed at the European Council on 11 and 12 December.
I have told Mrs Harms that we must not backtrack on these goals. In no way is it the intention of the Presidency to backtrack on its goals. I said that the package from the Commission was consistent, that it contained several goals that had been fixed at the appropriate time, not by the French Presidency, and that these goals will have to be respected. This is a moral imperative in the current crisis; we cannot enter into international negotiations believing that it is developing countries that must make all the running. We likewise owe a duty of solidarity in this area towards developing countries.
Regarding the agreement which was reached as part of the trialogue with the European Parliament, for which I thank your House, I believe that it is a balanced agreement and a very precise long-term goal that has been established for cars, and secondly, a progressive and fully incentivising penalty system is in place, which has also been produced for manufacturers, and thirdly, the promotion of green innovations has been included.
Concerning the financial markets, I refer Mrs Harms to what I said in support of what Mr Daul presently highlighted. I welcome Mr Crowley's reference to necessary coordination. I understand what he said concerning the initiatives taken by the Irish Government. We are in close cooperation and monitoring this very closely, and you can count on the Presidency to demonstrate understanding and tolerance, as you indicated.
I wish to say to Mrs McDonald that we are familiar with the electoral and social context in Ireland, that we can equally understand Ireland, and that no cynical manoeuvring is involved in all this or in the dialogue we have had with the Irish authorities and that each side is trying to be constructive so that, as highlighted by President Barroso, we can stay on course, a course which, as the crisis clearly demonstrates, is still absolutely necessary with regard to the institutional context and the Treaty of Lisbon.
I wish to say to Mrs Dahl that we will act in conjunction with Ireland, to whom we of course must show solidarity, but that each side must show responsibility and indeed reassure Mr Allister of the fact that we can take effective action in these various areas.
To end my speech, as regards what has been said by the various speakers and President Barroso, listening to these debates, I am struck by the overwhelming need to remain unified and demonstrate our solidarity: solidarity and coordination in economic and financial matters; solidarity in the face of the climate threat; solidarity towards the countries experiencing the greatest difficulties in the area of energy security; solidarity also in any defence issues; solidarity also towards developing countries and the South - the direction of the Union for the Mediterranean; solidarity with Ireland but also with a responsibility to find a solution and act so that the Treaty of Lisbon is implemented as soon as possible; solidarity also towards the East and neighbouring Eastern countries, following the Commission's Eastern Partnership initiative, which I am sure will be approved at the next European Council. This is what seems to me to be important in our response to the challenges we currently face.
President of the Commission. - Madam President, just to focus on the point that was most important regarding my statement - the European economic recovery plan - I would like to say thank you for the very broad support for the plan presented by the Commission, namely the statements made by Mr Daul, Mr Rasmussen, Mr Watson, Mr Crowley - thank you very much for your support. I am sure that with the very active role of the French Presidency - and here I want to underline the commitment of Jean-Pierre Jouyet - I think we can achieve real progress.
Mr Rasmussen spoke about ambition and concluded by saying that you share our ambition. I thank him for his remarks. First of all, I agree that the major point should be employment. This is fully compatible with the objectives of the Lisbon Strategy for Growth and Jobs. I agree that it is by measuring employment that we can some time from now assess how effective our response has been. It is a critical, difficult time, a very challenging task. As for coordination, you may count on the Commission: we want as much coordination as possible and we have some instruments for that. As we have said in our communication, we will ask for a new convergence programme for the Member States in the framework of the Stability and Growth Pact and we also have our exercise in the European strategy, that is the Lisbon Strategy for Growth and Jobs. So with the Lisbon country-specific recommendations - and we are going back to this immediately after the European Council on 18 December - and with the new stability and convergence programmes, we will be sure that Member States will also coordinate the way they implement it.
But now I am going to be, as always, very frank and open with you. You say that you support it. Please also support us, the different political families, as well as your political family, when speaking with some of the finance ministers of our governments. This is very important. It is important to get agreement with our governments in a cross-national, cross-party dimension if we want to succeed.
This is the question because traditionally, as you know, there is great resistance by Member States to the very idea of coordination. When we reviewed the Lisbon Strategy after the Kok report, some Member States completely rejected the very idea of coordination. Some time ago, when this crisis was coming, some very important politicians rejected the very idea of a European plan, still less coordination.
It is fair to say that there is already a consensus about some level of coordination for a recovery plan. But there is not yet, to be honest with you, full agreement on the need, for instance, to mobilise unspent money from the European Community budget. That was discussed yesterday in the Economic and Financial Affairs Council, without agreement yet being reached. There was a very important agreement, but it was on our proposal for an increase in the capital of the European Investment Bank. There were also other very important agreements.
To conclude, I would say that we are in favour of reinforced cooperation, but you know that traditionally there is some resistance. My political point is the following: if it is not now in the face of this crisis that we are able to agree on an increased level of coordination, when will it be? That is why I said in my introductory remarks that this is a test for Europe. Apart from the important, concrete economic terms of the response, it is also a test for Europe to see whether Europe does indeed wish to translate this level of concern into real coordination for the future. This will be the position of the European Commission which I will bring to the European Council.
One final point regarding smart green growth. Yes, that is what we have put in our proposal. I thank you for your comments on it. We have made very concrete proposals on energy efficiency, on the rapid take-up of green products, on developing clean technologies for cars and construction, precisely because we want to highlight one point: what we are proposing to Member States is not spending just for the sake of spending.
Spending for the sake of spending is not a solution. The important thing is that it is smart spending: spending that responds to the immediate, short-term needs to stimulate demand - for reasons that I think do not need to be demonstrated - but also spending that is a real investment for the future, for our green agenda, for our fight against climate change, for energy efficiency, for inter-connections, for innovation. That is what we are proposing: spending that in the short term is not in contradiction with the medium and long term. That is the proposal that we will try to get approved in the European Council. I really think that we are now much closer to that and I am hopeful that we will have historic decisions at the next European Council meeting.
Madam President, I am delighted to address this Parliament once more as the recently elected leader of the British Conservative delegation. I assure you that in the run-up to the European elections I will strongly argue for the kind of Europe my party wishes to see, as well as being very critical indeed of the socialist Europe which Mr Rasmussen - who has just left us - and his colleagues wish to see in their election manifesto published this week. It certainly makes very depressing reading.
Two of my colleagues were in Mumbai with the trade delegation last week and were in great danger. May I put on record not only our condemnation of those atrocities, but also our thanks to the French Presidency in particular, for the prompt action and protection which they afforded to the Members of the European Parliament on that delegation, including my own British colleagues.
The Council has a full agenda: the economic and financial crisis, the Treaty of Lisbon, climate change and the future of the CAP. I will only concern myself with economic issues now. In the United Kingdom, the government has announced the largest level of borrowing in our history. Our Chancellor will double the national debt to GBP 1 trillion in the next five years. He has also announced giveaways of GBP 20 billion, while taking back GBP 40 billion in higher taxes. His so-called fiscal stimulus will ensure that our recession - as the Commission has rightly said - will be the longest and deepest of any in the EU. Only in countries with healthy public finances can a stimulus of the kind announced be of assistance. In the case of the UK, we are now saddled with massive borrowing for the foreseeable future.
Last week we had details of the Commission's important recovery plan, which I believe contains some very positive items, but I fear that this initiative alone may not deal with the immediate problems. The focus should be to get the banks to lend to each other and to businesses and ordinary people. With unemployment set to soar, we must build confidence, not leave a legacy of debt and higher taxes for our children and grandchildren to contend with.
(DE) Madam President, unlike Mr Kirkhope, I should like to say that the election manifesto from Madrid is a document of hope and a signal that there are ways out of the crisis, which we must support with all our strength.
Parliament supports the French Presidency at the summit next week in finally obtaining clarity regarding ratification of the Treaty of Lisbon. We cannot go into the European elections with uncertainty about whether this treaty is coming or not. That would be an invitation to all Europe's opponents to take undue advantage of these elections for a show fight, for the For and Against regarding a treaty which has already been ratified by 25 States. For this reason the Committee on Constitutional Affairs has drawn up a resolution in which we are called upon to make every effort to obtain ratification, perhaps even before the elections. We must finally obtain clarity at the summit. This must not be postponed until next year.
Madam Vice-President, there will be a second referendum in Ireland. Our statement, Communication in Partnership, is a test case for whether we can inform the people. We must not leave it to Europe's opponents.
Madam President, with respect to the Treaty, I believe we are making some progress at last. The Czech Court and the Irish Parliament have comprehensively and decisively blunted the attack upon the Treaty from the nationalist and reactionary forces. The distinguished representation of Sinn Féin has of course departed, but I speak on this question not as a lobbyist or a bureaucrat but as a democrat.
It is now up to the Czech Parliament and the Irish Government to take the next decisive steps. We need a clear pledge from the Taoiseach that he is to hold a second referendum at a specific time and we need a more professional campaign plan. The Parliament here appeals to the profound generosity of the Irish people and to their sharp intelligence to see the seriousness of the consequences of a second 'no'.
(PL) Madam President, Poland has done a lot towards finding a compromise on the climate change package. We suggested changing the base year and including CO2 absorbed by forests in the balance. Today, we wish to propose a system based on best technology benchmarks and on the exclusion of some vulnerable industries from the auction system.
The next move is up to the Presidency. Since we were able to find a solution for the German motor industry, why can not we find one for Central European countries? Our country cannot agree to an apparent compromise which simply slows down Poland's progress towards the auction system.
We cannot agree to hypothetical climate change objectives being achieved at the cost of increased energy prices, by transferring power generation and cement, metal and glass production to outside the Union, so that the aims would be achieved at the cost of slower economic development and mass redundancies. No one in Poland could agree to that. The government could not and the opposition could not either.
Madam President, the modern world economy is based on a gigantic pyramid of debts: the debts of states, banks, corporations and companies. The debts are interrelated with one another. The structural defects of the economic system we have been experiencing and the market economy system that is distorted are basically combined with a money credit system.
The defective functioning of the economy results from linking the system of creating money with credit. Maurice Allais compared it to a cancer which relentlessly eats away the capitalist economy. This system provides for the creation of the purchasing power with no real equivalent. Serious reforms of the banking and financial systems need therefore to be implemented. The tax system needs to be reformed and the way that stock exchanges work needs to be changed as well.
As regards the plan to patch up gaps in the financial crunch by means of money injections - they are apparently going on in my country too - I think one may put it where the moon does not shine.
- (CS) Ladies and gentlemen, I hope that the government leaders of the various countries of the Union will next week reject the Commission's proposal for a unified response to the economic crisis. Spending EUR 200 billion of taxpayers' money centrally on green investments and innovations is no cure for 27 different economies. It is also no cure to increase or cut taxes centrally and to regulate the size of budget deficits and government guarantees. I firmly believe that the Member States must cooperate but that they should determine their own specific measures according to the situation they find themselves in, rather than having them dictated by Brussels.
Ladies and gentlemen, the Council should also refuse to pressure the Member States into completing the ratification of the Treaty of Lisbon. It should recognise that the Treaty is not dead because of the Irish. I fear that the Treaty of Lisbon could change the Europe of today into a place of conflict, betrayal and division. This is because it gives the great powers a legal cudgel with which to beat the smaller nations and this can lead only to violence, war and poverty. The Treaty of Lisbon thus threatens the existence of the European Union as an enterprise for freedom, prosperity and peace.
(DE) Madam President, ladies and gentlemen, the difficulties in evacuating European citizens from Mumbai have revealed the necessity for closer coordination in matters of security and defence in the European Union. Cooperation with the Council has gone very well in recent months. Cooperation with the French Presidency and the Council was very fruitful.
The central event was undoubtedly the crisis in Georgia. Here the Presidency of the Council acted quickly. It negotiated a ceasefire and ensured that observers arrived in Georgia in good time, and the European Union was at the centre of events. On the same occasion, nonetheless, shortcomings were also revealed. We saw that our Brussels instruments for crisis management had really reached the limit of their capability on this occasion. It is quite clear that we must further improve both the capabilities of the European Union in preventive analysis and the instruments of crisis management.
As we know, the European Union is currently involved in revising the security strategy by the end of this year. This security strategy has proved its worth. The principles must be retained. There are individual items which must be amended and tailored to more recent realities. However, even more important than adapting the security strategy is the implementation of this security strategy. We are therefore requesting the preparation of a White Paper on Security and Defence in the European Parliament. Perhaps the French White Paper which has been drawn up on this topic might serve as a model, for here we need a very broad debate on the preparation of this White Paper - a public debate on these matters of European security. For European security is not a matter that should only be decided behind closed doors - this is a matter which concerns all citizens.
Madam President, there is an overwhelming desire in Ireland to remain at the heart of European affairs and to ensure that Europe can act effectively and transparently in the interests of the Member States. This is particularly so, and more important than ever, in the current financial and economic crisis.
Irish citizens, however, need assurances that the 'no' camp's misleading claims concerning the Treaty of Lisbon on the Commission, on abortion, on conscription, on military neutrality, on workers' rights and on public services have no basis in fact.
To significantly enhance the possibility of ratification of the Treaty of Lisbon a decision needs to be made by the Heads of State that, once the Treaty of Lisbon is in place, its mechanism will be used to make certain that all Member States will recover the right to nominate a Commissioner without restriction. A simple extension of that right from 2014 to 2019 will not, in my view, be sufficient to ensure ratification in Ireland.
In addition, a commitment to add a social clause on labour rights to the Posting of Workers Directive, similar to the clause added to the Services Directive, would go a long way to address the dangers that arise from the Laval, Viking and Rüffert judgments, which were also a cause of concern in Ireland. I would urge the Council and the Commission to address these matters urgently at the coming summit.
(PL) Madam President, the package of anti-crisis measures adopted by the Commission and by the various Member States will destroy the Stability Pact. I was pleased by its proposed review, but it is important to ensure that the new pact does not quickly become yet another fiction and yet another reason for undoubted embarrassment.
At the same time, while amending the Stability Pact, ought we not to review the criteria for eurozone membership? Some states base their hopes for currency stabilisation on this measure, fearing a repetition of the recent speculative attacks on their currencies. Another issue: in a situation where aid to various industries under the pact is being sanctioned, how should we view the European Union's severity towards the problem of the Polish shipyards?
Finally: can it really be that where CO2 emissions are concerned it will prove impossible to find a solution which will ensure that Poland will not have to import cheap electricity from Ukraine and Russia?
(LV) Ladies and gentlemen, firstly I would like to thank the European Commission for the economic recovery plan and to express the hope that it will be used not to support unsuccessful bankers, and their pay, but that there will be real support for business. Our business people are working in perhaps the most difficult of circumstances, since they find themselves hemmed in by a huge amount of bureaucracy. Now, in the same way that we are carrying out a health check on the common agricultural policy, we ought also to carry out a health check on directives and regulations, to see whether there are not too many bureaucratic obstacles for our businesses, and whether the implementation of these regulations and directives in the Member States has not become too bureaucratic. It is only our business people who can get us out of the crisis. So, a health check should be carried out 'line by line'.
In relation to climate change I really support the contention about flexibility in the sphere of emissions policy, since, for example, my country achieved and exceeded the 20% target for the use of renewable energy sources some time ago. I would not like to see my country, which very much needs economic development, having additional hurdles imposed upon it.
(SK) Despite the fact that time-wise the second half of the year is not the most ideal, during their Presidency of the Union, the French have proven that they are justifiably considered a leader and driving force of the Union. I have been a Member of the European Parliament for four and a half years. I can positively say that France has had the most active approach to resolving the problems of all 27 Member States of the Union.
The historic change brought about by electing the charismatic and very active President Sarkozy is indisputably positive. His abilities were also demonstrated in his immediate response to the problem of Russia and Georgia. The financial crisis also erupted in that period, to which the French promptly responded by proclaiming the need for a systemic solution and revision of the Union's control and financial mechanisms, including from the global standpoint. It was during the French Presidency that the European Union earned the reputation of an active player in world politics, when the G8 and G20 summits were convened upon the initiative of the French President and President Barroso.
I believe that the forthcoming European Council meeting will be successful and that all European institutions will proceed jointly.
Madam President, at the request of the Council and responding to the expectations of Parliament, the Commission has prepared and revealed today a document on the Eastern Partnership which will be presented to the summit, as stated by Minister Jouyet, President-in-Office.
I wish to congratulate and praise the Commission for this document. The idea of deepening relations with our eastern neighbours has been pioneered and championed by Parliament for quite some time. We need a strong EU presence in the eastern neighbourhood, in synergy with our Mediterranean neighbourhood. For the sake of stability on our doorstep, we should offer tangible prospects to our closest neighbours. Therefore we should support the idea of establishing an enhanced partnership covering essentially five areas: association agreements, a multilateral framework for cooperation, a comprehensive and deep free-trade area, visa liberalisation leading to visa-free travel and, last but not least, energy security.
I especially welcome the proposal to increase the EU financial assistance earmarked for the ENP East. Two years ago we in Parliament came up with the idea of strengthening the parliamentary dimension of the European Neighbourhood Policy East; our proposal intends to set up a joint parliamentary assembly comprising members of the European Parliament and deputies of the parliaments of the six countries. Such a forum would provide an excellent platform for us in engaging our partners, but also for our partners to engage with each other.
We, the Union, need friends around us, but also for them to be friends among themselves. Therefore I am especially glad at the idea of convening a Euronest - an assembly - which, if taken up by the Commission, will provide an instrument for democratic and parliamentary scrutiny of eastern partnership projects.
I believe that the eastern partnership project constitutes not only a new enhanced format but also will strengthen the Union both internally and externally. Expanding and upgrading relations, political and economic, with our eastern neighbours will contribute to our economic dynamics and political and international influence.
(SV) Madam President, the most important task facing European politicians in the years ahead is to safeguard employment and welfare. We have some good years behind us, but we are now seeing unemployment increasing at a rapid rate. I share the Commission's opinion on the need for coordinated efforts and for linking the short-term commitments and efforts with the long-term commitments. I also support Mr Rasmussen's proposal for clear goals in order to maintain employment.
Where short-term efforts are concerned, it is important that consumers have confidence in the economy. Above all, we must protect those who are worst placed and their consumption.
As far as the more long-term solutions are concerned, it is important not only to bring forward investments that would have been made anyway in a more environmentally sound infrastructure and environmentally sound building, but also those which develop the skills of wage-earners, so that we are in a strong position in the future. We must combine our instruments at European level with coordinated efforts in the Member States. We must not do as some suggest - namely do too little - because we then risk having not just higher budget deficits, but also higher unemployment and poorer welfare. We must act quickly and with sufficient force.
(PL) Madam President, the topics to be discussed at the forthcoming European Council meeting include the climate change package.
Carbon dioxide emission and all issues associated with so-called global warming are becoming more and more like an ideology. All of us care for clean air and the natural environment. However, research has shown that human impact on climate change is negligible.
If it is true that human activity is responsible for as little as 4% of global CO2 emissions, and that the European Union's share of that amount is 15%, this would mean that we want to spend hundreds of billions of euros to reduce global CO2 emissions by less than 0.5%, while they are being increased by countries such as India and China.
It is hard to believe that the Union's decision-makers are unable to appreciate these implications. It is probably no accident that some countries, such as for instance France, will sell their CO2 emission allowances to others. The result of this action is foreseeable: within a short time the sellers will in practice take over inter alia Polish power stations.
In this context we need to redefine the meaning of solidarity in Europe.
Madam President, the forthcoming summit has many serious issues to deal with, not least a coordinated EU-wide response to the global challenge of the serious economic downturn. This comes on the back of a major crisis of confidence in our banking systems, due to their failure to sustain the acceptable level of liquidity required to underpin day-to-day commercial and industrial business operations in all our Member States. So millions of viable jobs and thousands of solid businesses are in danger of going under as we speak. Yes, we must mobilise all European institutions to respond to the crisis and - as the Commission's recovery plan says - this crisis occurs on the eve of a major structural shift towards the low-carbon economy, with major new economic opportunities and, indeed, serious first-mover advantages.
This brings me to the summit discussion on the climate and energy package, on which we will have a long discussion tomorrow, so I will limit myself to just one point. That is to underscore the importance of full respect for the codecision process between Council and Parliament, to emphasise that any political agreement on outstanding issues - issues between square brackets - discussed and decided on by Heads of State and Government at the summit will have to be presented as compromise amendments to subsequent trialogues by the ever hard-working French Presidency and may or may not be agreed by the Parliament. We will sign off and, while I fully support the objective of first-reading agreement, please be warned that it will not be at any price.
Now to the Treaty of Lisbon item. Yes, we have had time to digest and analyse the 12 June vote, but no, Minister Jouyet, we will not - and should not even attempt to - ratify again at the beginning of next year, or we risk failure again with our deeply unpopular government. Do not hold your breath in expecting our Taoiseach's road map - that is, if you get one - to announce a date for a referendum. I have sat and listened here today to cynical lectures from Sinn Féin on the risk of militarisation lurking in the Treaty of Lisbon's small print and to Mr Allister's faux concerns for the Irish electorate - more examples of the level of intellectual dishonesty to which the Irish electorate is subject. Yet there is a constituency of genuine concern. I thank the French Presidency for its offer of all assistance with legal guarantees and any assurances that may be required. I thank all Members and you, Madam President, for your understanding as we continue to trespass on your patience.
(PL) Madam President, Commissioner, I thank the French Presidency for its successes and wish it luck at the Summit. At the start of its Presidency France did not know that a world financial crisis would erupt and that this crisis would become its greatest challenge. I respect the response by France and the European Union response to the crisis.
As to the other topic to be discussed at the Summit, namely climate change, I am glad that the French Presidency understands, and I hope that it will take into account, the difficulties some states will have with quickly doing away with the use of coal for power generation. The fact that the world climate conference is being held in Poznań demonstrates Poland's willingness to participate in the process of reducing carbon emissions. We do however need time to change our energy management systems and are counting on the solidarity of the entire European Union on this matter.
(DE) Madam President, ladies and gentlemen, I should like to take a different approach. The summit will take place in a phase of growing confidence among citizens in the European Union. More than two thirds of the Austrian population - although they are not alone - are of the opinion that we can manage the crisis with the assistance of the European Union only - and that means together.
Awareness of the importance of the common currency, the euro, is growing not only in the eurozone, but above all outside. People feel that only as the continent of Europe together do we play a role and have a chance in the world. The reduction in energy dependence, the commitment to combating climate change, the management of the financial crisis, the creation of a trustworthy defence, security and foreign policy require increased European togetherness, resolve and capacity to act.
If we take advantage of this opportunity, we will meet the expectations of citizens responsibly. Let us find the common roadmap for ratification of the Reform Treaty. Let us create coherent, efficient, professional legislation in response to the financial crisis. Let us find European regulators, based on the model of the European Central Bank. Let us show how a social market economy operates responsibly as a European regulatory framework in the field of climate protection.
We not only have a crisis or many building sites, we also have an opportunity. Let us take advantage of it, let us learn from the mistakes of the past. A lot we knew, and acted too little and too late. The time has come to venture a new start with the citizens of Europe.
(IT) Madam President, ladies and gentlemen, the crisis which we are discussing is like a tsunami: severe and devastating. So far, it has caused the collapse of the financial markets and undermined the foundations of the real economy. The provision of a total of EUR 200 billion, finalised at the EU summits, seems, in my humble opinion, to be completely inadequate. This figure amounts to less than the sums lost by Europe's stock markets in a single of those many days when they closed with a sharp deficit. We need to be bolder, more courageous, more European.
I am in favour, with my group's consent, and President Barroso has already been directly authorised to do this, of Member States relying on their own reserves, holding in return a European bond to be traded on the markets. They will be obliged however to invest the same amount in infrastructures and in policies for supporting those experiencing social hardship and the production system. These bonds, which will be pegged to the value of the states' reserves, should generate confidence and help to acquire the required level of liquidity - 2-5 percentage points of GDP - to be able to pursue the policies which we all agree are needed. All of this is carried out outside the Maastricht Treaty, along with an appropriate recovery plan.
(IT) Mr President, ladies and gentlemen, this financial crisis is certainly unprecedented; however, in my view, this could have been and ought to have been predicted and avoided. The economic crisis, as previously described by President Barroso, has been 'sudden and unexpected'. Please allow me, President Barroso, to disagree. The economic crisis has been sudden, but all the signs were there to see, starting with the indications from the International Monetary Fund in spring 2007. Now, however, the language being used by the President-in-Office of the Council and by President Barroso is more appropriate and, in my humble opinion, completely mindful of the gravity of the situation.
I agree with Mr Karas. Europe's citizens are looking to us and we need to take action. The European plan which you, Commissioner, have drawn up for EUR 200 billion is, I must say, inadequate. We need to be clear here. Perhaps that was all you could do, but it is inadequate. I believe that the issue you need to deal with is about having additional, separate resources, by borrowing, at this exceptional time, directly from the market.
Let us also mention the European Central Bank for a moment. There is a lot of reticence about discussing this institution, but let us avoid going into the reasons behind this. In my opinion, the European Central Bank should cut the interest rate tomorrow by one percentage point. If it only makes a cut of half a point, it will disappoint the markets yet again. Its job - as you on the Commission have and everyone else has said - is to keep prices stable. But I imagine that this result can also be achieved without making the action taken on interest rates follow the inflation index; sometimes there needs to be more flexibility and anticipation of the action taken.
I agree with President Barroso on keeping spending tight. We need to move in this direction in the European institutions and the Member States, including ourselves in the European Parliament. Perhaps we need to equip ourselves to give more support to the courage which the Commission is currently demonstrating.
(DE) Mr President, Commissioner, ladies and gentlemen, I should like to thank the French Presidency of the Council for having pointed out and solved many problems during difficult times in recent months. However, we know that the ability to act is also heavily dependent on the Treaty of Lisbon. Here we see that there is a report from both the Irish Parliaments. You, Mr President, have stated that it is a very responsible, far-sighted and intelligent report which includes concerns but also shows ways in which we Europeans can solve this problem together.
I should like to invite the French Presidency to undertake the development of a roadmap which makes it possible to include and take seriously the Irish positions and concerns which have nothing to do with the Treaty, such as the question of commissioners, but also ways out of the democratic deficit which they themselves wish to remedy by means of better relations between Parliament and government in Ireland. On this basis we have an opportunity to ratify this Treaty if we follow the path which the Irish Parliament has quite clearly indicated. I think that we should take this path to encourage our Irish friends and that, in doing so, we should have a schedule in mind to avoid the possibility of us falling behind as a result of the British elections being brought forward. The financial crisis clearly shows that more and more citizens are recognising that Europe is indispensable, as the French Presidency of the Council has proved in Georgia and in the financial crisis.
Mr President, earlier Minister Jouyet made a reference to the Mumbai terrorist attack, demonstrating solidarity with India. I sincerely welcome this. However, warm words need to be backed by action. Given the massive increase in loss of life due to terrorist attacks across the world, where innocent people from east, west, north and south are increasingly targets, I believe it is remiss of the Council not to put this issue on the agenda of next week's Council meeting. It is no less important an issue than all the other issues that we are discussing. The US is acting but Europe not.
As we speak, Condoleezza Rice is over there, but where is Javier Solana? Tensions are increasing between two nuclear states. Europe should and could do more, especially by looking at agreements such as its strategic partnership with India and by adequately resourcing the sentiments expressed there, so they can be achieved and realised.
(FI) Mr President, the summit is to consider how the Treaty of Lisbon should be implemented. One key to the solution would be that each Member State should have its own Commissioner. I hope that this will be something that is taken into serious consideration and is accomplished. During the French Presidency France could hardly object to the idea on the basis that the Commission would be too big, when we know that 37 ministers currently sit in the French Government. The notion that the Commission will be too big if each Member State has a Commissioner has never been sustainable. In my opinion, it would bring the Member States closer and increase legitimacy, and I would hope that people will see sense on this and reverse earlier decisions, especially since they were not entirely rational.
(PL) Mr President, from the date when the Kyoto Protocol was signed, Poland has reduced its carbon emissions by 33%. During the same period, other European Union countries increased their emission levels, in spite of the fact that their power generation industries are not predominantly coal-based. For this reason, the attempt to set the date from which emission levels would be measured later than the date of signing the Kyoto Protocol demonstrates how unfairly the problem is being dealt with.
At the same time, mitigating the impact of the financial crisis by depriving 80 000 Polish shipyard workers of their jobs is a truly extraordinary idea. I still hope that the Commission will reverse this decision, which is so unreasonable in the current conditions.
Mr President, apologies that my voice is not particularly good, although it is maybe just as well. I might have got angry with some of the comments from my colleague from Sinn Féin in relation to the Treaty of Lisbon.
Let me just say that in Ireland we put the cart before the horse. We are actually having a very good debate about the Treaty of Lisbon since the vote. Would it had been the other way around! There is now some logic and sense being talked about it in Ireland.
And can I say to the battered bureaucrats and lobbyists that I have decided that you are some of the best thing we have. Honestly you should bite back, because it is ironic that Sinn Féin should talk about public services, which are run by bureaucrats, and yet condemn the very bureaucrats of these institutions.
We wait to see what the Irish Government says next week. It does not have much public confidence at the moment, so it may not be the best of times to talk about another vote if that is what has to happen. But I believe that there is sense prevailing in Ireland and that people are now reflecting on the situation we find ourselves in and now know that we need to be at the heart of Europe, given the crisis that we are in.
Mr President, in a situation where 25 or 26 countries have said 'yes' to the Treaty of Lisbon and just one has said 'no', it is not unreasonable, nor indeed undemocratic, to ask whether the one is willing to reconsider, but provided the rest of us are willing to meet the concerns that were expressed when they voted 'no'. That is not to ignore the result of the Irish referendum; it is to respond to the result of the Irish referendum, look at the concerns that were expressed and try to meet them.
But that of course requires Ireland to tell us, to tell the other countries, exactly what concerns were expressed; to define a list of demands that we can then respond to or at least negotiate on. The solution of course has to be acceptable to all 27 countries. Preferably that means not renegotiating the whole Treaty but interpreting it, clarifying it, adjusting the way it could be implemented to meet the concerns. I for one am confident that can be done but it requires a first step from Ireland. I am glad that the Irish Parliament has taken the initiative on this, instead of leaving it to the government.
(RO) Mr President, parliamentary elections have just taken place in Romania and I can assure you that the government which is going to be formed will pursue a sound economic policy.
I would like to thank the French Presidency and the European Commission for the way in which they have acted swiftly and skilfully in responding to the problems caused by the global economic and financial crisis.
I would have liked more to have been said in the package of measures about the Member States which are not part of the euro zone and about how to access liquidity in an emergency.
(RO) Lifting the barriers preventing the free movement of workers guarantees proper, decent working conditions for all European workers and provides an effective means of combating social dumping and tax evasion.
I would urge a special item to be added to the European Council's agenda on lifting the barriers preventing the free movement of Romanian and Bulgarian workers. I feel that two years on since both countries have joined, this step has become necessary, especially against the background of the economic and financial crisis.
Similarly, energy security and the energy and climate change package need to be included on the European Council's agenda. It is not a case of Europe having to produce less, but simply in a more environmentally friendly and efficient manner. For this reason, Member States need to be supported in making substantial investments aimed at modernising installations in the industries heavily involved in the energy sector, boosting productivity and developing the transport infrastructure.
Mr President, Madame Vice-President, Commissioner, honourable Members, the debate has covered three key points, which I shall come back to, but first of all, I wish to thank Mr von Wogau and Mr Kirkhope, who thanked the French Presidency for what was done for the European citizens caught up in the Mumbai tragedy.
We have worked hard with the Secretariat General of the European Parliament with regard to your representatives and the Government officials who were there, but I have to say, as has been highlighted several times, we must continue to work on better coordination between consulates and local diplomatic services in this type of crisis, in what is happening for that matter in Thailand at the moment. We have managed to do this, and we must carry on doing it. I was at Roissy Airport when the plane from Mumbai landed, and I could see that all the same eleven European nationalities were represented on the chartered plane.
I would also like to reiterate what Mrs Gill and Mr von Wogau have said, that Europe must indeed be present, must do more with regards to these terrorist hazards in that region of the world as in other regions. And this raises a problem not referred to during the debate but which will be discussed at the European Council, of the European Security Strategy. We must adapt and update this strategy to meet the terrorist threat, respond to cybercrime, respond to new dangers. We must also improve - and I am pleased that Mrs Gill asked this question - our systems in terms of planning and the conduct of civil and military operations, at European level. These aspects of European security and defence policy are, as you well know, important, and the French Presidency wishes to ensure that we can make progress in this area and that a clear direction can be taken in this area also before the year is out.
I now come back to what has been said about the institutional problems and the Treaty. I heard and I thank Mrs Doyle and Mrs McGuinness for their speeches, which were extremely clear and imbued with a sense of responsibility. I also heard Mr Brok, Mr Corbett, Mr von Wogau, Mr Duff and Jo Leinen on this issue.
Firstly: I think that we are making progress. We are making progress by taking the Irish requests seriously, and I address this remark to Mrs Doyle and Mrs McGuiness. We understand them and we also understand the Irish political situation that has been created in the Irish Parliament, and what efforts are being made on this difficult path. We can clearly see this. Each, however, must demonstrate their sense of responsibility. We shall demonstrate this, we shall propose a balanced solution that will enable us to move forward and progress together, and I say together, towards the implementation of the Treaty of Lisbon, when the time is right, but I fully understand the timetable constraints of our Irish friends. These constraints should be respected - there are also political deadlines - and taken into consideration.
Jo Leinen highlighted this fact. Greater communication is needed, we should be closer to the ground, which is what we are doing with Mrs Wallström who is more competent than I am in this area, but who has made great efforts. We have reached an agreement on the communication policy strategy with your Parliament, between the Council and the Commission, and Mrs Wallström has also developed a strategy, which, as I saw in Dublin, was warmly welcomed by everyone. It is true that what is needed in this area is to demonstrate more effort, including in terms of communication.
With regard to everything that has been said, in particular by our Polish friends, in relation to the climate and energy package, we obviously have to take account of the specific situation, as I have said, of those countries with more problematic energy structures, in order to meet the targets. We must retain these targets. I think that means are available that will allow for the necessary flexibility so that specific situations and the requests made by our Polish friends can be taken on board. The French Presidency is doing everything in its power to achieve the necessary compromises, while retaining these targets, but rest assured that we are taking on board the specific characteristics of Poland, other Central and Eastern European countries and the Baltic States and their requests in the area of energy security.
I wish to say to Mrs Doyle, who also highlighted this fact in her speech, that as she is aware, codecision-making is actually a key concern of the French Presidency. The Council and the European Parliament have instigated a negotiation procedure, a trialogue, which, for the past month has been developed as the result of a large investment made, and the results of this trialogue - as Mrs Doyle is well aware - represent virtually 90% of the package. Now, all that remains before us is the last home stretch, the final 10% of the problems referred to by several honourable Members during these debates.
With regard to the economic and financial crisis, what has been said seems to me important, and as has already been stated, the feeling of urgency is shared by the Council and the Commission. What I would like to say, I would like to thank Mr Pirilli for his original ideas on the use of reserves, to say to Mr Bonsignore, that the plan also depends on what is available at the level of Community instruments. Constructing a plan would be to ignore the competences at Community level, the existing instruments and the available budget, and so cannot be done. That is as far as we can go.
On the other hand, I think that the European Central Bank has been responsive and has acted well. In fact, a signal on rates is currently expected. We shall see what the decision of the European Central Bank is. All this is welcome, and I will not make any further comment.
Mr Karas was perfectly right to highlight - and Austria is a perfect example of this - that we also have to be able to seize the opportunities associated with the crisis, that the euro - and this has been confirmed, and Commissioner Almunia knows better than I do - that the feeling of belonging to the European Union - particularly in a country such as yours, I have been struck by this - has been transformed and changed as a result of this economic and financial crisis, and the fact that the euro, for countries both inside and outside the euro zone, has become a benchmark and a symbol, which is very encouraging.
I should like to say to Mrs Belohorská that everything you have said will be accurately reported to President Sarkozy, and I should like to thank her for what she has said concerning the French Presidency and its actions, and finally to say to Mr Wolski, that everything relating to our neighbours is important, and we shall discuss the Eastern Partnership Proposal, which is an excellent proposal produced by the European Commission, at the Council of Ministers of Foreign Affairs on Monday, at the 'External Relations' Council, and, of course, at the European Council.
Vice-President of the Commission. - Mr President, firstly I would like to thank all the contributors for your very constructive, relevant and interesting comments. There are two specific questions that I would like to answer initially and then perhaps I will focus on the Treaty of Lisbon.
Mr Jouyet has already mentioned the fact - and this is in response to Mr von Wogau - that the Council will adopt the report on five years of the European Security Strategy. May I add to what Mr Jouyet said: of course the Treaty of Lisbon would also help by greatly strengthening and simplifying the institutional structure in this area. This will be an opportunity for the Council to look at how to help guarantee the coherence of all our instruments and the balance between hard and soft security. That was in response to Mr von Wogau.
Mr Bernard Wojciechowski asked about the Eastern Partnership. We can report from today's Commission meeting that we adopted a proposal on the Eastern Partnership, including a reinforced financing of activities, which covers economic integration, mobility issues, social and economic development policy, cooperation platforms, free trade and student mobility - all of these elements that are in this Eastern Partnership. I welcome the fact that we have now discussed and adopted such a plan.
This debate has shown that this is an important moment for the European Union. It has illustrated the whole concept of sustainability. Sustainable development means that we cannot put ourselves in debt and then ask future generations to come up with a solution. We cannot send problems with regard to pollution, waste and environmental or climate change to future generations to solve for us. We cannot create social problems for the next generation to sort out for us. The whole definition of sustainable development is the fact that we have to look at ways to satisfy our needs in a way that does not impact on future generations and their wish to satisfy their needs.
We have three central and linked issues to resolve in the next month - which have clearly come to the fore: the Economic Recovery Plan, where decisive EU action can have a real impact on Europe's social and economic well-being over the coming year; the climate and energy package, which will put Europe on track to lead the world in defining a credible, achievable path to a low-carbon future; and the Treaty of Lisbon, where we need to set out the way forward to achieving a Treaty so that Europeans can enjoy the benefits of a more democratic and efficient European Union.
I fully trust my colleagues Commissioner Almunia and Commissioner Dimas to discuss the Recovery Plan - as so many of you have commented on that - and the climate/energy package in more detail. I understand that will happen later today and tomorrow morning, so I will make just a few more comments about the Treaty of Lisbon.
I think that these two issues are a perfect illustration of why we need the Treaty of Lisbon. Climate change and the economic crisis require a European Union that can make the right decisions quickly, efficiently and democratically. If Europe is to do the 'heavy lifting' to deliver such fundamental change, it needs the right tools to do that job.
The commitment of this Parliament and of the Commission to the Treaty of Lisbon has always been clear. We wanted a real step forward for Europe, more powers for this directly elected Parliament. For national parliaments, we wanted a greater say for citizens, streamlined institutions and more clarity on who does what in Europe. Delaying all of this is of course a disappointment, but it should not distract us from the central objective of seeing the Treaty of Lisbon in force. That means that we hope to be able to pursue the goal of full ratification and it means winning the case in Ireland.
I was in Ireland myself last month and tried to explain why I think we need the Treaty. I also set out to understand why Irish voters had reservations. What I heard was very much in tune with the polling evidence that we have seen. On some issues - like taxation and defence issues - voters had concerns with no real basis in the Treaty. On others, like the issue of the Irish Commissioner, they took a worst-case scenario arising from the implementation of the Treaty. Many felt that information was insufficient or unclear and that a 'no' vote was seen as the safest option.
The excellent report that we have now received from the Irish Parliament's special sub-committee makes a very important contribution to clarifying these concerns and also outlining possible options for resolving them. When asked, I told them that my impression was that there was a lot of goodwill around Europe to help to address the concerns of the Irish. The Commission intends to do what it can to work with the Parliament and the Irish authorities to improve communication on Europe in Ireland. We are working on a memorandum of understanding to make sure that we can start doing this immediately, with the Government and with the people in Ireland.
However, I also made it clear that my impression from talking to different Member States was that there was no appetite for re-opening an institutional settlement that has taken seven years of long and arduous negotiations to reach a compromise, and that the 25 Member States that have now ratified the Treaty, many of whom had previously ratified the Constitution - and two by referendums, remember - are not going to want to start that process again. With the European Parliament elections coming up, it is time that we stopped talking about institutions and started talking about EU policies which matter to citizens and how to solve these big challenges and problems.
Next week's European Council should give us a clear road map to take this process forward with a sense of urgency. I am confident that it will provide the collective impetus necessary to achieving full ratification of the Treaty. We will try to contribute to this in the best way we can as a Commission.
The debate is closed.
Written statements (Rule 142)
in writing. - (PT) The leaders of the European Union are not accepting the popular vote in the only referendum that it was possible to hold - because it was required by their own national constitution - on the draft Treaty of Lisbon in which the people repeated the NO decision that the peoples of France and the Netherlands had already made regarding the European Constitution. Once again, in an attitude that is anti-democratic and shows a complete disregard for the voting of the citizens, we see the return of pressure and blackmail to attempt to force Ireland to hold a new referendum or - even worse - to change its own national constitution to avoid referenda and the popular vote. We reaffirm our most strident protests against this position.
These policies must be scrapped as a matter of urgency. We want a new direction for Portugal and for Europe that prioritises people, the improvement of collective well-being and respect for the dignity of those who produce wealth. This new direction must reject what President Sarkozy calls recasting capitalism and must say no to the policy of Economic and Monetary Union, along with the associated Stability Pact and false autonomy of the European Central Bank (ECB). This will not happen under the socalled 'European Economic Recovery Plan'.
in writing. - (PT) The upcoming European Council will constitute another stage in the unacceptable process of imposing a draft treaty, already rejected three times by the peoples of Europe.
Instead of respecting the will of the French, Dutch and Irish peoples, the institutions of the European Union (European Parliament, Council and Commission) have demonstrated that its true character is anti-democratic by insisting on continuing the process of (parliamentary) ratification of the draft treaty (which has so far only not been completed by Germany, Poland and the Czech Republic) whilst always avoiding holding referenda (such as the one that took place recently in Sweden) 'like the plague'.
Big business in Europe and the executors of its policies - the right and the social democrats - disregard the independently and democratically expressed will of the Irish people, who they are seeking to 'isolate' so as to be better able to pressure and blackmail them and impose the holding of a new referendum, just as they did with the Treaty of Nice.
Look no further than the unacceptable motion for a resolution of 17 November 2008 of the Committee on (so-called) Constitutional Affairs of the EP, which 'reiterates and confirms its endorsement of the Treaty' (as if it had the authority to do this ...) and 'the need for its ratification in the Member States ... as soon as possible'.
The EU is showing its true colours!
in writing. - I would like to remind the Council and also the Commission that the EU is based on the basic values, such as democracy, rule of law and respect for human rights.
Therefore I condemn strongly the spirit in which the recent EU-Russia summit in Nice was held. It is not acceptable that business as usual will start again with the argument that there is no alternative.
Mainstreaming human rights in its external policies and respect for the rule of law are the cornerstones in any relations with third countries.
Russia cannot be an exception, in particular in the light of the fact that it has not fulfilled all the conditions laid down in the agreement after the aggression towards Georgia.
I am concerned that the EU will lose respect as a serious and independent actor in international affairs. Furthermore, EU hesitancy to set clear limits on such a pre-planned violation of the norms of international conduct is likely to encourage similar aggression from the Russian side in the future.
Therefore I strongly call on the Commission and Council to seriously reconsider their decision to continue with business as usual.
I would like to refer to the recent communication issued by the Commission concerning the EU economic recovery plan.
I would like to emphasise the importance of certain provisions in this plan, particularly those relating to the adoption of measures aimed at improving energy efficiency in existing homes and public buildings.
The Commission announced that it is going to propose an amendment to the Structural Fund Regulations intended to support these measures, in order to extend the opportunities available in this area.
I feel that it is vitally important for this amendment to be aimed at using the resources supplied by the European Regional Development Fund to improve housing and at increasing the rate of 2% currently provided.